t c memo united_states tax_court patrick d montgomery and patricia a montgomery commissioner of internal revenue respondent petitioners v docket no filed date patrick d montgomery and patricia a montgomery pro sese christopher a pavilonis for respondent memorandum findings_of_fact and opinion morrison judge the respondent in this case the irs issued a notice_of_deficiency to petitioners patrick d montgomery and patricia a montgomery in the notice the irs determined a deficiency of dollar_figure for tax_year a deficiency of dollar_figure for and an addition_to_tax under sec_6651 of dollar_figure for some adjustments in the notice_of_deficiency have been settled the issues remaining for decision are did patricia montgomery materially participate in udi underground llc in we hold that she did materially participate what are the sec_1366 limits on patrick and patricia montgomery’s shares of losses of utility design inc for the tax_year we hold that the limit for patrick montgomery is dollar_figure and the limit for patricia montgomery is dollar_figure are the montgomerys liable for an addition_to_tax under sec_6651 we hold that they are liable all section references are to the internal_revenue_code as in effect in the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time of filing their petition and at all other relevant times the montgomerys were a married couple residing in florida before the montgomerys moved from ohio to florida to take over the operations of utility design inc from patrick’s father during utility design inc was an s_corporation in which both patrick montgomery and patricia montgomery were shareholders utility design inc performed engineering work on telephone-related infrastructure because of conflict-of-interest rules it could not perform construction work on the same projects for which it performed engineering work patrick montgomery decided to form a separate_entity to perform construction work on telephone-related infrastructure the new entity udi underground llc began operations on date for the taxable_year udi underground llc was a limited_liability corporation that was treated as a partnership for federal_income_tax purposes it filed a form_1065 u s return of partnership income the form_1065 stated that the members of udi underground llc were name zach durant patricia montgomery ander roth charles roth curry meadows properties llc type of member ownership_interest llc member-manager other llc member other llc member other llc member other llc member consistent with the form_1065 the irs contends that patricia montgomery was a member of udi underground llc and patrick montgomery was not a member the montgomerys’ litigation position regarding their respective membership interests in udi underground llc is unclear we find that patricia montgomery was a member and patrick montgomery was not a member we also find that zach durant was the member-manager of udi underground llc during utility design inc borrowed the following amounts in and dollar_figure million from suntrust bank on date dollar_figure from patrick montgomery on date dollar_figure from patrick montgomery on date and dollar_figure from patrick montgomery on date the montgomerys personally guaranteed the dollar_figure million loan from suntrust bank patricia montgomery acted as an office manager for udi underground llc in patrick montgomery managed the company’s operations and worked to secure a contract with at t the montgomerys filed their income-tax return on date they requested and received an extension of the time to file so the return was due on date patrick montgomery and patricia montgomery both received forms w-2 wage and tax statement from utility design inc for the tax_year they reported the form_w-2 amounts on their joint form_1040 u s individual_income_tax_return for neither received forms w-2 from udi underground llc for they did not report receiving salary or wage income from udi underground llc on their joint federal income-tax return around date utility design inc defaulted on the dollar_figure million loan from suntrust bank the montgomerys thus became liable for that debt through their personal guarantees of the loan the montgomerys defaulted on the debt and in date a judgment was issued against them for dollar_figure opinion a net_operating_loss for a tax_year is defined as the excess of a taxpayer’s deductions for the year over gross_income sec_172 a net_operating_loss for a tax_year is carried back to the two tax years preceding the tax_year sec_172 net_operating_loss carrybacks are deductions for the preceding two tax years sec_172 the montgomerys claim that they had a joint net_operating_loss in and that the loss is carried back to and in their calculation of their joint net_operating_loss for they included losses udi underground llc incurred in that were allegedly passed through to patricia montgomery as a member of udi underground llc and losses utility design inc incurred in that were allegedly passed through to patrick montgomery and patricia montgomery who were both shareholders in utility design inc the irs challenges the amount of the net_operating_loss for on two grounds that patricia montgomery did not materially participate in udi underground llc during and that portions of patrick and patricia montgomery’s passthrough losses from utility design inc are disallowed under sec_1366 the taxpayer generally bears the burden_of_proof unless the conditions in sec_7491 are satisfied rule a 290_us_111 our holding that patricia montgomery materially participated in udi underground llc during is supported by the preponderance of evidence see 110_tc_189 ndollar_figure thus it is unnecessary to determine which party ie the montgomerys or the irs has the burden_of_proof regarding the factual issues underlying the question of whether patricia montgomery materially participated in udi underground llc during the montgomerys have not convinced us that they met the conditions in sec_7491 with respect to any disputed factual issues underlying the amounts disallowed under sec_1366 therefore the montgomerys have the burden_of_proof with respect to all disputed factual issues underlying that issue did patricia montgomery materially participate in udi underground llc in a portion of the montgomerys’ claimed joint net_operating_loss for stems from losses udi underground llc incurred that were allegedly passed through to patricia montgomery as a member of udi underground llc the irs contends that some or all of her share of these losses is disallowed under sec_469 which disallows a taxpayer’s passive-activity loss for the year a passive-activity loss is equal to the aggregate income from all the taxpayer’s passive activities minus the aggregate losses from all the taxpayer’s passive activities sec_469 in the irs’s view patricia montgomery’s activities with respect to udi underground llc are a passive_activity within the meaning of sec_469 the petitioners contend that patricia montgomery’s activities with respect to udi underground llc are not a passive_activity a passive_activity is defined as any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 participation generally means all work done in connection with an activity by the taxpayer sec_1_469-5 income_tax regs an individual taxpayer’s participation in an activity is material if he or she is involved on a regular continuous and substantial basis sec_469 an individual taxpayer is considered to have materially participated in an activity if and only if any one of seven tests set forth in the regulations is met sec_1_469-5t temporary income_tax regs fed reg date 132_tc_368 ndollar_figure we hold that patricia montgomery’s activities with respect to udi underground llc meet the first and seventh tests which are the individual participates in the activity for more than hours during such year and on the basis of all of the facts and circumstances the individual’s participation was regular continuous and substantial during such year sec_1_469-5t temporary income_tax regs supra in determining whether any of the seven tests are satisfied the participation of the individual’s spouse is taken into account sec_469 see since the first and seventh tests are met it is unnecessary to consider whether any of the other five tests are met furthermore the montgomerys do not contend that any of the other five tests are met under the seventh test which is worded similarly to the statute itself an individual is treated as materially participating in an activity if b ased on all the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis sec_1_469-5t temporary income_tax regs fed reg date 5t f temporary income_tax regs fed reg date therefore patrick montgomery’s participation in udi underground llc is counted in determining whether patricia montgomery materially participated sec_1_469-5t temporary income_tax regs fed reg date sets forth rules for the type of proof to be considered in determining the extent of an individual’s participation in an activity it states the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries for the montgomerys credibly testified that patricia montgomery handled all of the office functions managed payroll prepared documents met with members of the company and attended business meetings additionally patrick montgomery credibly testified that patricia montgomery worked on company matters daily and discussed the company’s business with him daily patrick montgomery started the company in and brought in other individuals as investors he secured a contract with at t he handled various operational aspects of the business including arranging the construction work buying equipment and hiring and firing employees both patricia montgomery and patrick montgomery were integral in the process of setting up and establishing udi underground llc the company began in date with no employees the montgomerys hired employees on behalf of udi underground llc by the end of although the montgomerys performed some services for utility design inc during this older company already had established its business operations the montgomerys spent more of their work time on udi underground llc than on utility design inc they did not hold any jobs outside the two companies they credibly testified that they worked thousands of hours for udi underground llc during we find that the montgomerys participated in udi underground llc for more than hours during on the basis of all the facts and circumstances we also find that the montgomerys participated in udi underground llc on a regular continuous and substantial basis during the irs argues that the types of proof the montgomerys presented do not satisfy sec_1_469-5t temporary income_tax regs supra the montgomerys readily admit that they did not maintain reports or logs of their hours however under the regulation daily time reports logs or similar documents are not required if participation may be established by other reasonable means id the montgomerys provided details of the nature of the activities they conducted in starting and managing udi underground llc the tasks they described included founding the company negotiating contracts with at t hiring employees and conducting daily business they credibly testified they worked on the business_day in and day out they were credible witnesses and were forthcoming with information about their activities regarding udi underground llc we find that the proof the montgomerys provided meets the requirements of sec_1_469-5t temporary income_tax regs supra we hold that patricia montgomery materially participated in the activities of udi underground llc during what are the sec_1366 limits on the amounts of losses taken into account with respect to patrick montgomery’s and patricia montgomery’s shares of the s_corporation utility design inc a portion of the montgomerys’ claimed joint net_operating_loss for stems from losses utility design inc incurred for its tax_year and that were allegedly passed through to patrick montgomery and patricia montgomery as shareholders of utility design inc for their tax_year the parties dispute the amounts by which the losses are limited by sec_1366 sec_1366 requires s_corporation shareholders when calculating their taxable_income for the year to take into account their pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s tax_year that ends in the tax_year of the shareholder sec_1_1366-1 income_tax regs however the s corporation’s loss taken into account by a shareholder cannot exceed the amount calculated under sec_1366 for the shareholder for the tax_year of the corporation the tax_year of utility design inc ended on date the tax_year of the montgomerys also ended on date therefore utility design inc ’s losses for pass through to the montgomerys for their tax_year however patrick and patricia montgomery each has a sec_1366 limitation for the respective losses passed through from utility design inc ’s tax_year the sec_1366 limitation is equal to the shareholder’s adjusted_basis of stock at the end of the corporation’s tax_year of the loss plus the shareholder’s adjusted_basis of any debt of the s_corporation to the shareholder at the end of the corporation’s year of the loss sec_1366 and b see sec_1_1366-2 sec_1_1367-1 sec_1_1367-2 income_tax regs thus the sec_1366 limitation has two components a stock portion ie the shareholder’s adjusted_basis of stock of the s_corporation at the end of the year of loss and a debt portion ie the shareholder’s adjusted_basis of debt of the s_corporation to the shareholder at the end of the year of loss see sec_1_1366-2 income_tax regs like the adjusted_basis of any property the adjusted bases of stock and debt of an s_corporation are determined under general rules set forth under sec_1011 see sec_1_1367-1 income_tax regs besides adjustments to basis required by sec_1367 other adjustments to basis of stock are determined under other applicable provisions of the internal_revenue_code the adjusted_basis of sec_1_1367-1 income_tax regs discusses adjustments to basis of s_corporation stock not debt sec_1_1367-2 income_tax regs its counterpart for s_corporation debt makes no explicit statement that basis rules from other parts of the code apply to s_corporation debt as sec_1_1367-1 income_tax regs does for stock however a leading treatise opines that the general basis rules govern debt of s_corporations to their shareholders the code contains many rules that may affect the basis of stock or debt in the hands of a shareholder in general those rules may apply to the stock or debt of an s corporationdollar_figure sec_1_1367-1 provides that other rules in the code may affect the basis of an s corporation’s stock sec_1_1367-2 does not make the same statement regarding an s corporation’s debt but the same principle should apply continued property is equal to its initial basis supplemented with adjustments sec_1011 the initial basis_of_property generally is the cost of the property sec_1012 sec_1_1012-1 income_tax regs the initial basis of stock generally is the cost of the stock 90_tc_206 aff’d 875_f2d_420 4th cir the initial basis of debt is the cost of the debt to the lender ie the amount of principal advanced by the lender see 138_tc_67 a shareholder in an s_corporation has a separate tax basis in loans the shareholder makes to the s_corporation equal to the amount of the loans emphasis added see also deborah h schenk federal taxation of s_corporations sec lexis the shareholder’s basis in corporate debt ordinarily is the amount of money loaned to the corporation in addition to the general rules for determining basis ie those found in sec_1011 there are special rules that require annual adjustments to the continued a corporate debt obligation should be property for the purposes of sec_1012 james s eustice joel d kuntz federal income_taxation of s_corporations par dollar_figure n b ndollar_figure 4th ed shareholder’s adjusted_basis of stock of an s_corporation and to the shareholder’s adjusted_basis of debt of the s_corporation to the shareholder these rules are found in sec_1367 and sec_1367 respectively see also sec_1_1367-1 b c income_tax regs according to regulations the adjustments are determined as of the close of the corporation’s taxable_year and the adjustments generally are effective as of that date sec_1_1367-1 stock d debt income_tax regs for the purposes of calculating the components of the sec_1366 limitation for a particular year only certain of the special adjustments for the year are taken into account these are set forth in sec_1366 see also sec_1_1366-2 and ii income_tax regs the first component of the sec_1366 limitation for utility design inc ’s year ie the stock component is equal to the adjusted_basis of the stock at the beginning of supplemented by the general basis adjustments during and then adjusted by the appropriate special adjustments for the second component of the sec_1366 limitation for utility design inc ’s year ie the debt component is equal to the adjusted_basis of debt at the beginning of year supplemented by the general basis adjustments during and then adjusted by the appropriate special adjustments for in determining the sec_1366 limitation amounts we begin with the adjusted bases of stock and debt at the beginning of utility design inc ’s year the irs contends that the adjusted bases of stock and debt were zero for patrick montgomery and zero for patricia montgomery the montgomerys contend that the adjusted bases were dollar_figure for patrick montgomery and dollar_figure for patricia montgomery the montgomerys have adduced no evidence to support their claim that the bases were dollar_figure and dollar_figure at the beginning of they cite irs work paper to support their claim they assert in their brief that this workpaper substantiates the following propositions patrick montgomery’s basis in his udi an abbreviation for utility design inc stock was dollar_figure as of if this is allocated between patrick and patricia he would get or dollar_figure and patricia would get or dollar_figure but the workpaper is not in the record therefore we cannot rely on it the montgomerys also claim that their amended_return and the schedule e supplemental income and loss attached to the montgomerys assert that irs work paper states that patrick montgomery owned of the shares of utility design inc and patricia montgomery owned of the shares however it is unclear why if patrick montgomery’s basis alone was dollar_figure the montgomerys would want to take further steps to allocate that basis between them it support their beginning-of-the-year adjusted_basis figures of dollar_figure and dollar_figure they do not explain how the return supports their contention and nothing on the return appears to show either a total basis of dollar_figure in utility design inc ’s stock on date or bases of dollar_figure and dollar_figure in patrick and patricia mongtomery’s respective shares therefore we hold that the adjusted bases of stock and debt were zero for both patrick montgomery and patricia montgomery at the beginning of we now consider the effect of year-of-loss special adjustments on bases of stock and debt neither party contends that any special adjustments for should be made we conclude that no special adjustments for should be made to the adjusted_basis of the stock or debt components we now consider the effect of general basis adjustments to stock and debt for events occurring in in its brief the irs contends that the general basis adjustments to stock and debt result in an end-of-year limitation for both stock and debt of dollar_figure these adjustments include increases of dollar_figure in patrick montgomery’s limitation amount for loans he made to utility design inc in ie the date loan of dollar_figure the date loan of dollar_figure and the date loan of dollar_figure the montgomerys do not challenge these general basis adjustments except that they assert that patrick montgomery’s adjusted_basis in debt of utility design inc to him should be increased by dollar_figure to reflect that in a judgment was imposed on the montgomerys as a result of their guarantee of the dollar_figure million loan suntrust bank made to utility design inc in thus the only remaining issue to resolve regarding the sec_1366 limit is to determine the effect of this judgment on the basis of debt owed by utility design inc to patrick montgomery when an s_corporation shareholder guarantees a loan by a bank to the s_corporation no debt has been created between the s_corporation and the shareholder see 63_tc_468 aff’d 535_f2d_309 5th cir 47_tc_159 aff’d 392_f2d_458 8th cir however once the s_corporation shareholder pays the bank pursuant to a guarantee the s_corporation becomes indebted to the shareholder as we held in underwood v commissioner t c pincite it is the payment by the guarantor of the guaranteed obligation that gives rise to indebtedness on the part of the debtor to the guarantor the mere fact that the debtor defaults and thereby renders the guarantor liable is not sufficient patrick montgomery did not make any payments on the suntrust bank loan the judgment was against both montgomerys it is unclear why they contend patrick montgomery’s basis in debt should be increased but patricia montgomery’s basis in debt should not during therefore his guarantee of the suntrust bank loan did not give rise to a debt to him from utility design inc during in conclusion we hold that the basis limitation for patrick montgomery’s share of utility design inc was dollar_figure for patricia montgomery’s limitation was dollar_figure are the montgomerys liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax of of the amount_required_to_be_shown_as_tax on a return for failure_to_file if the failure is for not more than month the addition_to_tax is imposed unless a taxpayer has the montgomerys rely on gilday v commissioner tcmemo_1982_242 tax ct memo lexi sec_512 in gilday shareholders of an s_corporation that owed a debt to a bank gave the bank a personal note for the amount of the s corporation’s debt in exchange the bank canceled the debt of the s_corporation the shareholders thus moved from positions as guarantors of corporate debt to positions as primary obligors id tax ct memo lexi sec_512 at patrick montgomery did not move to the position as primary obligor in we also note for the sake of completeness that the u s court_of_appeals for the eleventh circuit the court to which this case could be appealed held in 778_f2d_769 11th cir that there is an exception to the rule that guaranteeing a debt of an s_corporation is insufficient to increase basis the montgomerys do not attempt to rely on selfe and the record does not demonstrate that the loan from suntrust bank falls within this limited exception unlike the montgomerys the taxpayer in selfe had undertaken a loan personally which was then assumed by an s_corporation with the taxpayer guaranteeing the loan testimony from a bank officer showed that the bank still look ed primarily to the shareholder as the primary obligor id pincite no such evidence from the lender is in the record before us reasonable_cause for filing late id taxpayers bear the burden of proving reasonable_cause under sec_6651 see 116_tc_438 the montgomerys filed their income_tax return on date they had filed for an extension of the due_date their tax_return was due on date because the montgomerys filed their return late and do not claim that they had reasonable_cause for doing so we hold that they are responsible for a addition_to_tax for the tax_year we have considered all of the arguments the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
